Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 1, 2017

                                       No. 04-17-00167-CV

 David WILDBERGER, Brenda Wildberger, Shane Boerner, Glenda Boerner, Cara Whitaker,
              Shane Whitaker, Michael Rowland and Sherrie Rowland,
                                   Appellant

                                                 v.

  Nelda GOSS, Melvin Hoffower, Jennifer Michael, Jane Garrett, and Big Sky Ranch Property
                                  Owners Association,
                                        Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                                    Trial Court No. 16199B
                           Honorable Rex Emerson, Judge Presiding


                                          ORDER
         Appellant’s notice of appeal was filed in this court on March 23, 2017. Appellant’s filing
fee was due on April 3, 2017; however, to this date, appellant has not paid the $215 filing fee nor
made any showing that appellant is excused by statute or rule from paying the filing fee. See
TEX. R. APP. P. 5, 20. Appellant has also failed to file a docketing statement.
         It is therefore ORDERED appellant show cause in writing on or before May 5, 2017, that
either: (1) the filing fee has been paid; or (2) appellant is entitled to appeal without paying the
filing fee. If appellant fails to pay the filing fee or respond within the time provided, this appeal
will be dismissed for failure to pay the filing fee. See TEX. R. APP. P. 5, 42.3(c).
         All other appellate deadlines are suspended pending the payment of the filing fee.


                                                      _________________________________
                                                      Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of May, 2017.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court